                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


NIKITA MAYFIELD

                       Plaintiff,

v.                                                        Case No. 18-4036-HLT

TARGET CORPORATION,

                       Defendant.


                             AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No.43) to amend the scheduling order

filed on September 20, 2018 (ECF No. 13). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

       a.      All discovery shall be commenced or served in time to be completed by April

5, 2019.

       b.      The final pretrial conference is rescheduled from April 1, 2019, to April 15,

2019, at 10:30 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than April 8, 2019, defendant shall submit the parties= proposed

pretrial     order      as      an      attachment   to    an     e-mail     directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court=s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to


                                                1
O:\SCHEDULINGORDERS\18-4036-HLT-ASO-43.DOCX
the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

       c.      In order to preserve the trial date earlier set by the court, the deadline for

filing all other potentially dispositive motions shall remain May 1, 2019.

       d.      The case shall remain set for jury trial on a trial calendar that will begin on

November 4, 2019, in Topeka, Kansas. The trial setting may be changed only by order

of the judge presiding over the trial.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated January 31, 2019, at Kansas City, Kansas.


                                                s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge




                                                2
O:\SCHEDULINGORDERS\18-4036-HLT-ASO-43.DOCX
